Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 6/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of combination and subcombination is withdrawn.  Claim 9, directed to a fence gate assembly, is no longer withdrawn from consideration because the claims has been amended to require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Tingting Liu on 2/17/2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 1, Line 20:  The phrase “the guiding portion acts” has been deleted and replaced with the phrase -- the guiding portion acts on the lock tongue--.

Claim 6, Line 2:  The phrase “guiding portion are arranged on both sides of the lock tongue” has been deleted and replaced with the phrase -- guiding portion is arranged on two sides of the lock tongue--.

Claim 7, Line 2:  The phrase “a limiting guiding portion (322)” has been deleted and replaced with the phrase -- a limiting guiding portion --.

Claim 8, Lines 4-5:  The phrase “the limiting member (324)” has been deleted and replaced with the phrase -- the limiting member --.



Claims 9-15: Claims 9-15 are REJOINED.

Claim 9, Page 2, Line 9:  The phrase “a gate assembly” has been deleted and replaced with the phrase --the gate assembly --.

Claim 9, Page 2, Line 12:  The phrase “an outer frame assembly” has been deleted and replaced with the phrase -- the outer frame assembly --.

Claim 9, Page 2, Line 24:  The phrase “the guiding portion acts” has been deleted and replaced with the phrase -- the guiding portion acts on the lock tongue--.

Claim 11, Line 1:  The phrase “according to claim 9” has been deleted and replaced with the phrase -- according to claim 10 --.

Claim 13, Line 1:  The phrase “according to claim 9” has been deleted and replaced with the phrase -- according to claim 12 --.

Claim 14, Lines 1-3:  The phrase “The fence gate assembly according to claim 9, wherein the limiting mechanism is the fence gate limiting mechanism according to claim 1, and the first limiting assembly” has been deleted and replaced with the phrase -- The fence gate assembly according to claim 9, wherein the first limiting assembly--.

Claim 16, Page 2, Line 11:  The phrase “the guiding portion acts” has been deleted and replaced with the phrase -- the guiding portion acts on the lock tongue--.

Claim 19, Line 2:  The phrase “the telescopic direction” has been deleted and replaced with the phrase -- a telescopic direction --.

Conclusion
Claims 1-2 and 4-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN B REPHANN/Examiner, Art Unit 3634